DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18 in the reply filed on October 19, 2020 is acknowledged. The traversal is on the ground(s) that the office failed to establish the product as claimed can be made by another and materially different process, and there is not a search burden.  This is not found persuasive because the restriction sets forth another materially different process (applying a different set of shims based on other calculation, or preassembling the first and second components, or not preassembling the first component to the bulkhead). These are examples of specific process steps which would result in the product being formed from a materially different process. Applicant further challenges that a method process that includes the above steps would not be materially different. The Examiner respectfully disagrees since the calculating step is being positively claimed in the method claim 1. Claim 1 recites “conducting a preassembly measurement… by applying predictive analytics to calculate an average value of radial gaps” which would be materially different than other types of calculations involving not requiring predictive analytics and average measurements. A materially different calculation and/or preassembly process not involving the specific claimed steps is taught by Vasquez (US Patent Application 2017/0132355). Vasquez discloses shimming conducted without prefitting members together and without calculating the average value  (by modeling components and virtually fitting them together). One of ordinary skill in the art would appreciate that the shimming process with modeling and virtually fitting of Vasquez is materially different from the shimming process of claimed.
Note that claim 19 is a product-by-process claim. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Accordingly, the recited steps in claim 19 are given weight based on the structure implied by the steps. The specific calculation, and/or preassembly steps do not appear to have weight on the final structure. Since, there does not appear to be a structural difference associated with these step, the materially different process pertaining to the calculation and preassembly can make the claimed invention in claim 19.
Furthermore, regarding there not being a search burden, the Examiner respectfully disagrees. MPEP 808.02 establishes that only of the following must be established for insisting upon restriction:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
In this case, there is a (A) separate classification in both the USPC and the CPC. The USPC 415/215.1 pertains to a casing structure in flow engines, while class 29 pertains to a method of mechanical manufacturing. In CPC, the casing structure is classified in F01D25/24 and B64D29/06, while the method of manufacturing/aligning steps is classified in B23P19/10 and Y10T29/49778. Note the specific groups have different scopes since the product-by-process limitations do not appear to be given full weight. Accordingly, the inventions would require (C) a different field of search with searching different classes/subclasses or electronic resources, and employing different search queries. Accordingly, there is a search burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “applying a plurality of shims of the specific thickness selected to the bulkhead in a position prospectively determined to be under the edge of the second component” in lines 11-12. Note that in the application (see Fig. 5), the shim (30) is clearly positioned radially outward from the edge (19) of the nacelle lipskin (12). Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “under” in claim 1 is used by the claim to mean “adjacent in a radial outward direction,” while the accepted meaning is “adjacent in a radial inward direction” or “below”. The term is indefinite because the specification does not clearly redefine the term. For examination purposes, “under” is being interpreted as “adjacent to”.
The term "approximately" in claims 9 and 17 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it is unclear what range of thickness variations are being positively claimed.
Claims 2-9 are indefinite based on their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane (US Patent Application 2015/0129045) in view of Pickens (US Patent Application 2014/0093362) in view of Engelbart (US Patent Application 2018/0067476) and in view of Kang (US Patent Application 2017/0178898).
	In regards to claim 1, Kane discloses a method of assembling first and second curvilinear components (24, 22) to a bulkhead (26) having an axis (Figs. 1-2), the first component having a faying edge axially spaced and radially aligned with a faying edge of the second component (par. 24, Fig. 7), the method comprising:
applying a plurality of shims of a specific thickness to the bulkhead in a position prospectively determined to be under the edge of the second component (par. 24, Fig. 7, claim 3); and
permanently securing the second component (22) to the bulkhead (via 64), in a manner such that the faying edges of the first and second component are fixed in a radial alignment with each other (par. 24, Fig. 7).
Kane is silent about conducting a preassembly measurement of radial gaps between the bulkhead and the faying edge of the second component by applying predictive analytics to calculate an average value of radial gaps extending circumferentially between the second component and the bulkhead; selecting a specific shim thickness that corresponds to the calculated average radial gap value, and each shim spaced circumferentially about the bulkhead.
Pickens discloses a shimming process (see Fig. 4) comprising:
conducting a preassembly measurement of radial gaps between a case (100) and the shimmed component (104) by applying predictive analytics (acceptable tolerance of .0025 inches, par. 53) to calculate an average value of radial gaps (pars. 45-46) extending circumferentially between the shimmed component and the case (steps 134, 136, par. 53);
selecting a specific shim thickness (“an equal assembled shim thickness” par. 53) closest to that of one set that corresponds the calculated average radial gap value (steps 136, 138, pars. 46-47); and
applying a plurality of shims of the specific thickness selected (step 138), each shim spaced circumferentially about the case (Fig. 3).
Note that the determination of whether the tolerances are acceptable (as described by Pickens in par. 53) corresponds to a predictive analytics model described by applicant of an “assessment of whether the calculated average value of all radial gaps fall within any predetermined allowable localized offset from nominal” (see par. 38 of specification). The predictive analytics model of the application is described as optionally including obtaining point data of as-fabricated lipskin surfaces to establish a point cloud surface reflective of that lipskin, as will be appreciated by those skilled in the art (see par. 39). Accordingly, since Pickens includes “an assessment of whether the calculated average value falls within any predetermined allowable localized offset from nominal” as described in the specification, Pickens anticipates the claim limitation “by applying predictive analytics”.
Kane discloses using shims, however is silent about the process used to measure the circumferential gaps to select shims, and selecting the shim based on the average measurement. Pickens, which is also directed to a shimming process in a gas turbine with a circumferentially extending gap, discloses applying predictive analytics to calculate an average value of radial gaps extending circumferentially, selecting a specific shim thickness that corresponds to the calculated average radial gap value, and applying a plurality of shims of the specified thickness selected with each shim spaced circumferentially about the case, to simplify the shimming process and reduce calculations (see pars. 3, 53). Thus, it would have been obvious to one having ordinary skill in the art to modify the method of Kane, by conducting a preassembly measurement of radial gaps between a support structure and the shimmed component by applying predictive analytics to calculate an average value of radial gaps extending circumferentially between the shimmed component and the support structure, selecting a specific shim thickness that corresponds to the calculated average radial gap value; and applying a plurality of shims of the specific thickness selected, each shim spaced circumferentially about the support structure, as taught by Pickens, to simplify the shimming process and reduce calculations (see pars. 3, 53).
	The modified method of Kane further lacks preassembling the first component to the bulkhead.
	Engelbart discloses preassembling a component (skin) to a support (substructure, “temporarily assembled” par. 5).
	Kane discloses components secured to a bulkhead, however is silent about preassembling a component during the shimming process. Engelbart, which is also directed to a shimming process for a joint, discloses preassembling components to the support, to visually inspect and measured for gaps (par. 5). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Kane by preassembling the first component to the substructure, as taught by Engelbart, to visually inspect and measured for gaps (Engelbart par. 5).
	The modified method of Kane further lacks selecting the specific shim thickness, from among prefabricated sets of shims.
	Kang discloses selecting a specific shim thickness, from among prefabricated sets of shims (par. 25).
	Kane discloses a shim process, which as modified by Pickens, results in shims corresponding to the average radial gap, however Kane does not disclose using prefabricated shims. Kang, which is also directed to a shimming process, discloses selecting the specific shim from among prefabricated sets which reduces manufacturing costs of using customized shims. Thus, it would have been obvious to one having ordinary skill in the art to further modify the method of Kane by selecting the specific shim thickness, from among prefabricated sets of shims, as taught by Kang, to reduce manufacturing costs of the shims.
	In regards to claim 2, the modified method of Kane comprises the first and second components are thin-walled (Kane Fig. 7).
	In regards to claim 3, the modified method of Kane comprises the first and second components have a common axis, and wherein the bulkhead shares the same axis (Kane Figs. 1-2).
	In regards to claim 4, the modified method of Kane comprises the first component (Kane 24) is formed of a composite (Kane par. 22), the bulkhead (Kane 26) is formed of metal (Kane par. 23), and the second component is formed of metal (Kane par. 18).
	In regards to claim 5, the modified method of Kane comprises the faying edges of the first and second components are axially spaced (Kane par. 24, Fig. 7).
	The modified method of Kane are silent whether the edges are axially spaced by 30 to 150 thousandths of an inch.
	Since applicant has not disclosed that the faying edges are axially spaced at the specific dimensions solves any stated problem or is for any particular purpose above the fact that the spacing accommodates axial expansion of the metal edge 19 of the lipskin 12 relative to the composite edge 21 of the inner barrel 16 and it appears that the joint of Kane (which also has a metal lip skin, par. 18, and an inner barrel which can be formed of composite materials, par. 22) would perform equally well with the edges axially spaced as claimed by applicant, it would have been an obvious matter of design choice to modify the method of Kane by utilizing the specific axial spacing as claimed for the purpose of accommodating axial expansion.
	In regards to claim 6, the modified method of Kane comprises the first component (Kane 24) is an inner barrel of a turbofan jet engine (Kane par. 22, Figs. 1-2).
	In regards to claim 7, the modified method of Kane comprises the inner barrel comprises a chamfer on its faying edge (see Kane Fig. 7).
	In regards to claim 8, the modified method of Kane comprises the second component (Kane 22) is a nacelle lipskin of a turbofan jet engine (Kane par. 22, Figs. 1-2).
	In regards to claim 9, the modified method of Kane comprises from among the plurality of shims of the specific thickness selected from prefabricated sets of shims, each prefabricated set having an incremental thickness variation (Kang par. 25).
	Kane, as modified by Kang, does not disclose the incremental thickness variation is within the specific range of approximately 0.005 inch to 0.010 inch.
	Since applicant has not disclosed that variations at the specific dimensions solves any stated problem or is for any particular purpose above the fact that the variations enable a variety of inventory stock to select from for the shim and it appears that the method of Kane would perform equally well with the specific variation of shims as claimed by applicant, it would have been an obvious matter of design choice to modify the method of Kane by utilizing the specific incremental thickness variation of the shim sets as claimed for the purpose of providing a suitable shim inventory.
	
Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane (US Patent Application 2015/0129045) in view of Pickens (US Patent Application 2014/0093362) in view of Gallant (US Patent Application 2011/0185555) and in view of Kang (US Patent Application 2017/0178898).
In regards to claim 10, Kane discloses a method of assembling first and second thin-walled curvilinear components (24, 22) to a support structure (26) having an axis (Figs. 1-2), each component defining a faying edge, each faying edge axially spaced and radially aligned with respect to the other, the method comprising:
applying a plurality of shims of to the support structure (par. 24, Fig. 7, claim 3); and
permanently securing the second component (22) to the support structure (via 64), in a manner such that the faying edges of the first and second component are fixed in a radial alignment with each other (par. 24, Fig. 7).
Kane is silent about conducting a preassembly measurement of radial gaps extending circumferentially between the second component and the support structure at the haying edge of the second component; calculating an average value of radial gaps; selecting a specific shim closest to one that corresponding to the calculated average value of the radial gaps; and applying each shim spaced circumferentially about the support structure, each shim having the selected thickness that corresponds to the average value of the radial gap.
Pickens discloses a shimming process (see Fig. 4) comprising:
conducting a preassembly measurement of radial gaps extending circumferentially between a case the shimmed component (104) and the support structure (100) 
calculating an average value of radial gaps (pars. 45-46);
selecting a specific shim thickness (“an equal assembled shim thickness” par. 53) closest to that of one set that corresponding the calculated average value of the radial gaps (steps 136, 138, pars. 46-47, 53); and
applying each shim spaced circumferentially about the case (Fig. 3), each shim having the selected thickness that corresponds to the average value of the radial gaps (step 138).
Kane discloses using shims, however is silent about the process used to measure the circumferential gaps to select shims, and selecting the shim based on the average measurement. Pickens, which is also directed to a shimming process in a gas turbine with a circumferentially extending gap, discloses the specific shimming process of conducting a measurement, calculating an average, selecting a shim thickness and applying each shim, to simplify the shimming process and reduce calculations (see pars. 3, 53). Thus, it would have been obvious to one having ordinary skill in the art to modify the method of Kane, by conducting a preassembly measurement of radial gaps extending circumferentially between the shimmed component and the support structure; calculating an average value of radial gaps; selecting a specific shim closest to one that corresponding to the calculated average value of the radial gaps; and applying each shim spaced circumferentially about the support structure, each shim having the selected thickness that corresponds to the average value of the radial gap, as taught by Pickens, such that the preassembly measuring is at the faying edge of the second component, to simplify the shimming process and reduce calculations (see pars. 3, 53).
	The modified method of Kane further lacks preassembling the first component to the support structure; clamping a second component to the support structure with the faying edges axially spaced apart on the support structure; and unclamping the second component to separate the edge of the second component from the support surface.
	Gallant discloses preassembling a first component (par. 11), clamping a second component (par. 11, see “temporary fastenings”) and unclamping the component (par. 14, “splitting”).
	Kane discloses a second component secured to a bulkhead with faying axially spaced apart on the support structure, however is silent about preassembling a component during the shimming process, and securing and unsecuring the component. Gallant, which is also directed to a shimming process for a joint, discloses preassembling a first component, securing and unsecuring a 2nd component to measure gaps for shims (Gallant pars. 8-16). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Kane by preassembling a first component, clamping a second component and unclamping a second component, as taught by Gallant, such that the first component is preassembled to the support structure, the second component is clamped to the support structure with the faying edges axially spaced apart on the support structure, and unclamping the second component to separate the edge of the second component from the support surface, to measure for gaps for shims in a conventional manner.
	The modified method of Kane further lacks selecting the specific shim thickness, from among prefabricated sets of shims.
	Kang discloses selecting a specific shim thickness, from among prefabricated sets of shims (par. 25).
	Kane discloses a shim process, which as modified by Pickens, results in shims corresponding to the average radial gap, however Kane does not disclose using prefabricated shims. Kang, which is also directed to a shimming process, discloses selecting the specific shim from among prefabricated sets which reduces manufacturing costs of using customized shims. Thus, it would have been obvious to one having ordinary skill in the art to further modify the method of Kane by selecting the specific shim thickness, from among prefabricated sets of shims, as taught by Kang, to reduce manufacturing costs of the shims.
	In regards to claim 11, the modified method of Kane comprises the support structure is a bulkhead (Kane 24, Kane Fig. 7).
	In regards to claim 12, the modified method of Kane comprises the first and second components have a common axis, and wherein the bulkhead shares the same axis (Kane Figs. 1-2).
	In regards to claim 13, the modified method of Kane comprises the first component (Kane 24) is formed of a composite (Kane par. 22), the bulkhead (Kane 26) is formed of metal (Kane par. 23), and the second component is formed of metal (Kane par. 18).
	In regards to claim 14, the modified method of Kane comprises the first component (Kane 24) is an inner barrel of a turbofan jet engine (Kane par. 22, Figs. 1-2).
In regards to claim 15, the modified method of Kane comprises the second component (Kane 22) is a nacelle lipskin of a turbofan jet engine (Kane par. 22, Figs. 1-2).
In regards to claim 16, the modified method of Kane comprises the inner barrel comprises a chamfer on its faying edge (see Kane Fig. 7).
In regards to claim 17, the modified method of Kane comprises from among the plurality of shims of the specific thickness selected from prefabricated sets of shims, each prefabricated set having an incremental thickness variation (Kang par. 25).
	Kane, as modified by Kang, does not disclose the incremental thickness variation is within the specific range of approximately 0.005 inch to 0.010 inch.
	Since applicant has not disclosed that variations at the specific dimensions solves any stated problem or is for any particular purpose above the fact that the variations enable a variety of inventory stock to select from for the shim and it appears that the method of Kane would perform equally well with the specific variation of shims as claimed by applicant, it would have been an obvious matter of design choice to modify the method of Kane by utilizing the specific incremental thickness variation of the shim sets as claimed for the purpose of providing a suitable shim inventory.
	In regards to claim 18, the modified method of Kane comprises the faying edges of the first and second components are axially spaced (Kane par. 24, Kane Fig. 7).
	The modified method of Kane are silent whether the edges are axially spaced by 30 to 150 thousandths of an inch.
	Since applicant has not disclosed that the faying edges are axially spaced at the specific dimensions solves any stated problem or is for any particular purpose above the fact that the spacing accommodates axial expansion of the metal edge 19 of the lipskin 12 relative to the composite edge 21 of the inner barrel 16 and it appears that the joint of Kane (which also has a metal lip skin, par. 18, and an inner barrel which can be formed of composite materials, par. 22) would perform equally well with the edges axially spaced as claimed by applicant, it would have been an obvious matter of design choice to modify the method of Kane by utilizing the specific axial spacing as claimed for the purpose of accommodating axial expansion.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vasquez (US Patent Application 2017/0132355), and Charlton (US Patent Application 2018/0208328) disclose a shimming process relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745   

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                   
2/23/2021